NO.
07-09-0315-CV
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
C
 
                                                              MARCH
23, 2010
                                            ______________________________
 
                                                             BYRON
MORGAN, 
 
Appellant
 
                                                                             v.
 
                                             D&S
MOBILE HOME CENTER, INC., 
 
Appellee
                                         _________________________________
 
                       FROM
THE 47th DISTRICT COURT OF RANDALL COUNTY;
 
                                     NO.
61517-A; HON. HAL MINER, PRESIDING
                                           _______________________________
 
                                                                       ORDER
                                           _______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.




            Appellant Byron Morgan appeals from
a final judgment of the trial court. 
Appellant timely perfected this appeal by filing notice of appeal on
September 22, 2009.  Subsequently,
counsel for appellant has asked for and received an extension of time in which
to file appellant’s brief.  On March 16,
2010, this Court received appellant’s second motion for extension of time in
which to file the brief wherein an additional thirty days was requested.  Counsel cited as good cause for the second
extension that part of the court reporter’s transcript for a hearing has not
been filed with this Court.  Appellee
opposes this motion.
            We hereby grant appellant an
additional twenty-one days in which to file his brief and order Ronald T. Spriggs, SBN 00792853, 1011 S. Jackson, Amarillo
Texas, 79101, to prepare and file a brief in this cause
on behalf of his client, Byron Morgan, in compliance with the Texas Rules of
Appellate Procedure.  Mr. Spriggs is further ordered to file said brief with the
clerk of this Court at 501 S. Fillmore, Suite 2-A, Amarillo, Texas, in a manner
assuring that it will be personally received by said clerk on or before 5:00
p.m. on April 12, 2010.  Failure to
comply with this directive will result in the dismissal of the appeal for the
failure to prosecute it.
 
                                                                                    Per
Curiam